United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2654
                         ___________________________

                 Terrance J. Hood, also known as Terrance J. Soto

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                  D. White, Sheriff; Naylor, Captain; Boulton, Lt.

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                               Submitted: May 8, 2014
                                Filed: May 28, 2014
                                   [Unpublished]
                                   ____________

Before LOKEN, MURPHY, and SMITH, Circuit Judges.
                           ____________

PER CURIAM.

      In this 42 U.S.C. § 1983 action, Terrance Hood appeals the district court’s1
dismissal of his complaint that the allegedly humiliating lack of privacy to which he


      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
is exposed when he showers at the Muscatine County Jail violates the Eighth
Amendment and his Fourth Amendment right of privacy, and the court’s denial of his
motion to reconsider. Following careful review, we affirm both orders because we
agree with the district court that defendants are entitled to qualified immunity, and the
court did not abuse its discretion in denying reconsideration. See 8th Cir. R. 47B.
                         ______________________________




                                          -2-